Title: To James Madison from William Vans Murray, 26 June 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


26 June 1801, Paris. No. 5. Reports conversation on 25 June with Pierre-Louis Rœderer and Charles-Pierre Fleurieu. “I find by their express Declaration that they are unanimous in refusing to accede to the Suppression of the Second Article, and as they act by momentary Contact with their Government, I must presume that the Government itself is of their Opinion: indeed they so informed me.” Recounts discussion on 26 June with Talleyrand regarding his powers of negotiation.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). 2 pp.; marked duplicate and, by Murray: “Via Bordeaux / Sent 27 june 1801”; in a clerk’s hand, signed by Murray; docketed by Wagner. Partially encoded postscript—beginning “As to” and concluding “not a Word has yet been said”—not deciphered (key not found).


